              Case 1:20-cv-01302-SAB Document 19 Filed 07/20/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   JONATHAN JONG-LA VUE,                          Case No. 1:20-cv-01302-SAB

12                   Plaintiff,                     ORDER REQUIRING DEFENDANT TO
                                                    SHOW CAUSE WHY THIS ACTION
13           v.                                     SHOULD NOT BE DEEMED UNOPPOSED

14   COMMISSIONER OF SOCIAL                         FIVE-DAY DEADLINE
     SECURITY,
15
                     Defendant.
16

17          Plaintiff Jonathan Jong-La Vue filed this action seeking judicial review of the denial of

18 benefits by the Commissioner of Social Security on September 11, 2020. (ECF No. 1.) On

19 September 14, 2020, the scheduling order issued. (ECF No. 5.) Pursuant to the scheduling
20 order, the Commissioner’s responsive brief was to be filed within thirty (30) days after service of

21 Plaintiff’s opening brief. (Id. at ¶ 7.)

22          Plaintiff filed an opening brief on June 16, 2021. (ECF No. 16.) Defendant’s responsive

23 brief was due within thirty days, a deadline that expired on Friday, July 16, 2021. Defendant

24 filed an opposition on Monday, July 19, 2021. Given the weekend, the opposition was only filed

25 one court day late, however, Defendant filed no request to extend the deadline nor does it appear

26 to have otherwise addressed the deficiency in the filed opposition.
27 / / /

28 / / /


                                                    1
              Case 1:20-cv-01302-SAB Document 19 Filed 07/20/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that, within five (5) days from the date of

 2 service of this order, Defendant shall show cause in writing why Plaintiff’s opening brief should

 3 not be deemed unopposed for the failure to file an opposition by the deadline to do so.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     July 20, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
